COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Albert Torres Nieves v. The State of Texas

Appellate case number:       01-14-00294-CR

Trial court case number:     1392793

Trial court:                 179th District Court of Harris County

       The complete record has been filed in the above-referenced appeal. Appellant’s
appointed counsel, Joe Wells, has not filed a brief on appellant’s behalf. On September
17, 2014, the Clerk of the Court notified appellant that a brief had not yet been filed and
required a response within 10 days. See TEX. R. APP. P. 38.8(b)(2). Appellant did not
respond.

       We therefore abate the appeal and remand for the trial court to immediately
conduct a hearing at which a representative of the Harris County District Attorney’s
Office and appellant’s counsel, Joe Wells, shall be present. TEX. R. APP. 38.8(b)(2).
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at
the trial court’s discretion, appellant may participate in the hearing by closed-circuit
video teleconferencing.1

       The trial court is directed to:

       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether good cause


1      Any such teleconference must use a closed-circuit video teleconferencing system
       that provides for a simultaneous compressed full motion video and interactive
       communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant
       and his counsel shall be able to communicate privately without being recorded or
       heard by the trial court or the attorney representing the State.
             exists to relieve Joe Wells of his duties as appellant’s counsel;
       (3)   if good cause exists, enter a written order relieving Joe Wells of his duties as
             appellant’s counsel, including in the order the basis for and finding of good
             cause, and appoint substitute appellate counsel at no expense to appellant;
       (4)   if good cause does not exist, set a date certain when appellant’s brief is due,
             regardless of whether this Court has yet reinstated the appeal and no later than
             30 days from the date of the hearing;
       (5)   make any other findings and recommendations the trial court deems
             appropriate; and
       (6)   enter written findings of fact, conclusions of law, and recommendations as to
             these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp.
2014); TEX. R. APP. P. 38.8(b).

       The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 40 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 40 days of the date of this order. If the hearing
is conducted by video teleconference, a certified video recording of the hearing shall also
be filed in this Court within 40 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this
Court. The court coordinator of the trial court shall set a hearing date and notify the
parties and the Clerk of this Court of such date.

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                 Acting individually  Acting for the Court

Date: December 4, 2014